Opinion by
Mb. Justice Brown,
Francis Allen died intestate July 14, 1897, leaving to sur*327vive him a widow, Elizabeth Allen, and two children, Charles B. Allen and Jessie A. Jameson, wife of David Jameson. Letters of administration on his estate were issued to his children. The widow died before distribution, and, by agreement, the whole estate was distributed directly to the two children, instead of awarding one third, in the first instance, to an administrator of their deceased mother. The controversy on distribution is confined to the two children and is limited to the contention of the daughter that the son ought to be charged with what she alleges were advancements made to him by their father.
W.e have carefully examined all of the testimony taken before the auditor, and, if Charles B. Allen was a competent witness in his own behalf, as held by the auditor and court below, there is no finding or legal conclusion of the auditor that ought to be disturbed, except the one corrected by the court in sustaining the son’s third exception to the report. It was, that the auditor erred in charging as an advancement against him the sum of $8,000, the alleged value of the Hofius farm and the improvements made on it by the decedent. We regard the competency of Charles B. Allen as the only legal question for our determination on this appeal from the decree of distribution.
Since the passage of the act of 1887 competency is the rule; incompetency the exception. Departures from the common-law rules of evidence are for the legislature, and, when so made, inequalities, real or apparently so, resulting from the legislative removal of the disqualifications of witnesses, cannot be urged as reasons why judges ought not to read the words of legislators as they are written.
Section 4 of the Act of 1887, P. L. 158, is: “ In any civil proceeding before any tribunal of this Commonwealth, or conducted by virtue of its order or direction, no liability merely for costs nor the right to compensation possessed by an1 executor, administrator or other trustee, nor an interest merely, in the question on trial, nor any other interest, or policy of law, except as is provided in section 5 of this act, shall make any' person incompetent as a witness.” The clause in section 5 under which the appellant objects to the competency of her brother is- («). Its words are : “ Where any party to a thing *328or contract in action is dead, .... and Ms right thereto or therein has passed, either by his own act or by the act of the law, to a party on the record, who represents his interest in the subject in controversy, shall any surviving or remaining party to such a thing or contract, or any other person whose interest shall be adverse to the said right of such deceased .... be a competent witness to any matter occurring before the death of said partybut among other exceptions to this rule of disqualification the following occurs in the same clause : “ Unless the issue or inquiry be devisavit vel non, or be any other issue or inquiry respecting the property of a deceased owner, and the controversy be between parties respectively claiming such property by devolution on the death of such owner, in which case all persons shall be fully competent witnesses.” •
It is not pretended that Charles B. Allen owes the estate of his father anything. Not a single item with which the appellant would charge him is alleged to be a debt due by him to the estate. She concedes that whatever was received by her brother from their father was a gift or an advancement. If this is so, whatever the father gave or advanced could not have been recalled by him, .and when he died he had no right or interest in anything so given or advanced that could have passed to his estate. “An advancement is an irrevocable gift by a parent to a child, of the whole or part of what it is supposed the child will be entitled to upon the death of the parent, who afterwards dies intestate Eshleman’s Appeal, 74 Pa. 42 ; Merkel’s Appeal, 89 Pa. 340. Francis Allen had “parted with all interest in the property, whether the transaction was either a gift or an advancement. So far as his interest is concerned it is immaterial whether the transfer was by way of gift or advancement:” Thornton on Gifts and Advancements, 578. Whether what the son received from the father be regarded as gifts or advancements, no right of the father thereto or therein passed, either by his own act or by the act of the law, to a party on the record; and the son was not, therefore, within the incompetency of clause (e), section 5, of the act of 1887.
If what the father gave the son had really been advancements, and the son, on distribution, could be charged with them, they formed, as stated, no part of the property or estate of the decedent at the time of his death. As to what he *329actually did leave there is no dispute, and "there can be none in the eye of the law. What is in the hands of the administrators, according to their account, is what he left. The issue in the court below relates to it alone and is as to the proper distribution of it. The son and the daughter each claim half of it as having come to them by devolution upon the death of their father; but even if advancements could be treated as a part of the property of a decedent dying intestate, each of these children is a competent witness, on distribution, as to anything occurring in the lifetime of their father, for the words of the act are, if “ the issue or inquiry be devisavit vel non, or be any other issue or inquiry respecting the property of a deceased owner, and the controversy be between parties respectively claiming such property by devolution on the death of such owner, in which case all persons shall be fully competent witnesses.” By this provision son and daughter can both speak, and each did, of matters occurring before their father died. We are not prepared to say that the statute has worked any inequality between them, but, if it has, it is not for us to make them equal.
We concur in the view of the learned judge below, that the conveyance of the Hofius farm to the appellee ought not to be regarded as an advancement. Of it he says : “ The evidence, to our mind, is conclusive that Francis Allen agreed with Charles B. Allen, his son, that if he would give up his business in Sharpsville, move on to the Hofius farm, make his home there where he would be near him, and assist him in such matters as he might desire assistance, he would purchase the Hofius farm - and make a gift of the same to him. The auditor also found: ‘ That Charles B. Allen'faithfully carried out his part of the arrangement, and did all that his father required of him, and that the conveyance was finally made in pursuance of this original plan a few days before the death of Francis Allen clearly appears from the evidence in this case.’ ” The son’s testimony as to what induced his father to deed him this farm is corroborated by Steere, Flowers, Carnes and Zimmerman, and the finding of the auditor, that it ought to be treated as an advancement, is untenable. The court below, in sustaining the third exception to the report of the auditor, inadvertently fixed the value 'of the farm at $5,419, instead of *330$8,000. The latter amount is the sum charged against the appellee by the auditor, which is directed to be stricken out. So modified, the decree is affirmed at appellant’s costs.